Citation Nr: 1042404	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.

3.  Entitlement to an increased disability rating for a hiatal 
hernia, currently rated as 10 percent disabling. 

4.  Entitlement to an increased disability rating for system 
lupus erythematosus with situational depression, currently rated 
as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from February 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Columbia, South 
Carolina.  Jurisdiction of this matter is now with  that the RO 
Montgomery, Alabama.

On her Appeal to Board of Veterans' Appeals (VA Form 9), the 
appellant requested that she be afforded a personal hearing over 
which a Veterans Law Judge of the Board would have presided while 
at the RO.  A Travel Board hearing was subsequently scheduled for 
June 2008.  However, the appellant failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
appellant has not asserted any good cause for missing the hearing 
or requested that it be re-scheduled.  Under these circumstances, 
the regulations consider the hearing request to have been 
withdrawn.  38 C.F.R. § 20.702 (2010).

This matter was previously before the Board in March 2009, at 
which time it was  remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the purpose of obtaining 
additional evidence.  The claim has since been returned to the 
Board.  

Upon reviewing the record, it is the determination of the Board 
that the claim must once again be Remanded to the RO via the AMC.  
VA will notify the appellant if further action is required.


REMAND

As reported above, in March 2009, the Board remanded the four 
issues noted on the front page of this action.  The purpose of 
the remand was to obtain additional information needed in the 
prosecution of the appellant's claim.  The record indicates that 
following the remand, the RO/AMC attempted to contact the 
appellant and inform her of the actions that were going to be 
undertaken with respect to her claim.  The record shows that mail 
was sent to two different addresses; one in Decatur, Alabama, and 
one in Bayboro, North Carolina.

Moreover, the record further indicates that some of the pieces of 
mail were returned as being "undeliverable" and some pieces 
were not.  There appears to be no consistency with whether the 
mail was deliverable or undeliverable.  The question of whether 
the appellant was ever informed of any of the processing of her 
claim becomes more unknown because since 2005, VA has not 
received any mail from the appellant that would support her 
assertions.  Because the appellant originally prosecuted her case 
with vigor, and since she had previously been very willing to 
provide any information the VA needed with respect to her claim, 
the Board questions whether the appellant has been informed of 
the current status of her claim.  

Thus, it is the decision of the Board that the claim should once 
again be remanded so that another attempt to locate and inform 
the appellant of the status of her claim may be made.  Moreover, 
once the appellant is located, the RO/AMC should proceed to 
process the claim based on the instructions provided in the 
original remand portion of the Decision/Remand of March 2009.  
The Board is proceeding with this development so that it may 
ensure that the appellant has been given every opportunity to 
submit evidence in support of her claim.  To proceed otherwise 
would suggest that the Board, and VA, has abrogated its duty to 
assist the appellant with her claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to contact the 
appellant and make a determination as to 
her correct home and mailing address.  The 
RO/AMC should also endeavor to obtain a 
correct telephone number and electronic 
mail address of the appellant.  The RO/AMC 
should work with the appellant's accredited 
representative, the American Legion, and 
discover whether the appellant has received 
any of the mail sent to her by the AMC and 
the Board, i.e., the Board's 
Decision/Remand of March 2009, the AMC 
development letter of March 2009, and the 
Supplemental Statement of the Case of 
February 2010.  If it is discovered that 
the appellant has not received any of the 
documents, the RO/AMC should ensure that 
the appellant is sent such missing 
document.  All requested information should 
be included in the claims file for future 
review.  

2.  The RO/AMC shall contact the appellant 
and ask that she identify all sources of 
medical treatment for the disabilities 
currently on appeal since January 2006, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2010).

3.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
appellant to be afforded an examination for 
her multiple sclerosis to ascertain the 
nature and etiology of her current 
disability, including specifically 
assessments as to whether any symptoms 
noted in service related to her lupus could 
have been manifestations of her multiple 
sclerosis.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that multiple 
sclerosis is causally or etiologically 
related to service, including whether it 
manifested in service or within seven years 
of service discharge.  The examiner should 
also address whether any symptoms noted in 
service related to the appellant's lupus 
could have been manifestations of her 
multiple sclerosis and the April 1983 VA 
examination report noting that the 
appellant had an episode of optic neuritis 
one year before which was thought to be 
multiple sclerosis.

The examiner should provide the rationale 
for the opinion provided.  In the opinion 
provided, the examiner must address the 
assertions made by the appellant over the 
course of this appeal.  

4.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
appellant to be afforded an examination for 
her lumbar spine disability to ascertain 
the nature and etiology of her current 
disability, including the notations of such 
in service treatment records.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current 
degenerative disc disease is causally or 
etiologically related to service, including 
the September 1975 record showing an 
assessment of degenerative disc disease.

The examiner should provide the rationale 
for the opinion provided.  In the opinion 
provided, the examiner must address the 
assertions made by the appellant over the 
course of this appeal.

5.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
appellant to be afforded an examination for 
her systemic lupus erythematosus with 
situational depression.  Any indicated 
studies should be performed and the 
examination report should comply with all 
AMIE protocols for rating lupus.  All 
findings should be recorded in detail.

The examiner should specifically determine 
if the appellant's systemic lupus results 
in acute symptoms with frequent 
exacerbations, producing severe impairment 
of health.  The examiner is also asked to 
comment on the impact of the claimed 
increase in severity of the Veteran's 
disability, if any, on the her employment 
and activities of daily life.  A complete 
rationale for any opinion expressed shall 
be provided.

6.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
appellant to be afforded an examination for 
a hiatal hernia with esophageal reflux.  
Any indicated studies should be performed 
and the examination report should comply 
with all AMIE protocols for rating a hiatal 
hernia.  All findings should be recorded in 
detail.

The examiner should specifically indicate 
whether the appellant's hiatal hernia 
causes persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, 
arm, or shoulder pain, productive of 
considerable impairment of health.  The 
examiner is also asked to comment on the 
impact of the claimed increase in severity 
of the Veteran's disability, if any, on the 
her employment and activities of daily 
life.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

7.  The RO/AMC should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Thereafter, the RO/AMC should 
readjudicate the claims now on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand 
is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2010) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


